Case 1:18-cv-01615-CRC Document 39-1 Filed 10/21/19 Page 1 of 8




  Exhibit 1 – May 2, 2019
     Memorandum
           Defendants’ Notice – Oct. 21, 2019
               Moose Jooce et al. v. FDA et al.
                    No. 18-cv-203-CRC
Case 1:18-cv-01615-CRC Document 39-1 Filed 10/21/19 Page 2 of 8
Case 1:18-cv-01615-CRC Document 39-1 Filed 10/21/19 Page 3 of 8
Case 1:18-cv-01615-CRC Document 39-1 Filed 10/21/19 Page 4 of 8
Case 1:18-cv-01615-CRC Document 39-1 Filed 10/21/19 Page 5 of 8
Case 1:18-cv-01615-CRC Document 39-1 Filed 10/21/19 Page 6 of 8
Case 1:18-cv-01615-CRC Document 39-1 Filed 10/21/19 Page 7 of 8
Case 1:18-cv-01615-CRC Document 39-1 Filed 10/21/19 Page 8 of 8
